DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 and 13-14 recites the limitation “the basin wall” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Should probably be “the basin sidewall.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0188448 to Liang et al. (hereinafter “Liang”).
Regarding claim 1, Liang illustrates in at least figures 1 and 2 with associated text:
An integrated heat spreader, comprising: 
a basin form factor 140, 141 at a heat-sink interface; 
a primary thermal-interface material 140 in the basin form factor; and 
a containment form factor secondary thermal-interface material 150 at a perimeter of the basin form factor.

    PNG
    media_image1.png
    423
    655
    media_image1.png
    Greyscale

Regarding claim 5, Liang discloses in paragraph [0034] the primary thermal-interface material 140 in the basin form factor is a fluid (viscous thermal grease).

Claims 1-4, 11-12, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2019/0390926 to Koyano et al. (hereafter “Koyano”).
Regarding claim 1, Koyano illustrates in at least figures 5A, 5B and 10 with associated text:
An integrated heat spreader, comprising: 
a basin form factor 30 at a heat-sink interface; 
a primary thermal-interface material 32 in the basin form factor; and 
a containment form factor secondary thermal-interface material 33 at a perimeter of the basin form factor.


    PNG
    media_image2.png
    381
    515
    media_image2.png
    Greyscale
Regarding claim 2, insofar as understood, Koyano illustrates in figures 5A, 5B and 10 the basin form factor includes: 
a basin floor (see below) opposite a first thermal-interface material interface (TIMI interface) 35; 
 a basin sidewall (see below): 
a basin shoulder (see below) wherein the basin sidewall connects the basin floor to the basin shoulder at an inflection point at the basin floor and the sidewall; and 
wherein the containment form factor secondary thermal-interface material contacts the basin shoulder.


    PNG
    media_image3.png
    384
    821
    media_image3.png
    Greyscale

Regarding claim 3, insofar as understood, Koyano illustrates in figures 5A, 5B and 10 the basin form factor includes: 
a basin floor opposite a first thermal-interface material interface (TIM] interface) 35; 
a basin sidewall (see above): 
a basin shoulder (see above) wherein the basin sidewall connects the basin floor to the basin shoulder at an inflection point at the basin floor and the sidewall; 
wherein the containment form factor secondary thermal-interface material 33 contacts the basin shoulder; and 
wherein the containment form factor secondary thermal-interface material includes a slanted surface that contacts the sidewall.
Regarding claim 4, insofar as understood, Koyano illustrates in figures 5A, 5B and 9 the containment form factor secondary thermal-interface material 33 includes a plurality of sections on the basin shoulder (see above).

Regarding claim 11, Koyano illustrates in at least figures 5A, 5B and 9:
An integrated-circuit device package, comprising: 
an integrated-circuit die H including a die backside surface; 
a first thermal interface material (TIM1) 34 on the die backside surface; 
an integrated heat spreader 32, 33, 35 contacting the TIM1 at a TIM1 interface, wherein the integrated heat spreader includes: 
a basin form factor at a heat-sink interface that is opposite the TIM interface; 
a primary thermal-interface material (primary TIM2) 32, 35 in the basin form factor; and 
a containment form factor secondary thermal-interface material (secondary TIM2) 33 at a perimeter of the basin form factor, wherein the primary TIM2 fills and contacts secondary TIM2.

    PNG
    media_image4.png
    457
    683
    media_image4.png
    Greyscale

Regarding claim 12, Koyano illustrates in figures 5A, 5B and 9 a heat sink S on the secondary TIM2 32 and in contact with the primary TIM2 32, 35.
Regarding claim 17, Koyano illustrates in figures 5A, 5B and 9:
A process of assembling an integrated heat sink, comprising: 
containing a primary thermal-interface material 32 in a basin form factor on an integrated heat sink, by a containment form-factor secondary thermal-interface material 33 at a perimeter of the integrated heat sink.
Regarding claim 18, Koyano illustrates in figures 5A, 5B and 9 applying a heat sink S to the primary and secondary thermal-interface materials (primary TIM2 and secondary TIM2) 32 and 33.
Regarding claim 19, Koyano discloses in figures 5A, 5B and 9 applying a heat sink S to the primary and secondary thermal-interface materials (primary TIM2 30 and secondary TIM2) 32 and 33; and 
curing the primary TIM2 (artificial graphite [0049]-[0050]) and secondary TIM2 (thermally conductive filler dispersed in a polymer matrix [0053]-[0055]) to form a TIM2.
Regarding claim 20, Koyano illustrates in figures 5A, 5B and 9 applying a heat sink S to the primary and secondary thermal-interface materials (primary TIM2 and secondary TIM2) 32 and 33;
curing the primary TIM2 and secondary TIM2 to form a TIM2 (see claim 19 above); and
seating the basin form-factor integrated heat spreader on an integrated-circuit package substrate P, to bond a first thermal interface material (TIMI) at a die backside surface of an integrated-circuit die H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 16 are rejected under 35 USC § 103 as being unpatentable over Koyano as applied to claim 11 above, and further in view of Liang.
Regarding claim 15, Koyano is discussed above, it illustrates a board P on the basin form-factor integrated heat spreader; wherein the integrated-circuit die H is a first IC die.  Koyano does not specifically show a chipset on the board; and a memory die on the board.  Liang illustrates in figures 6 and 7 a chipset 570, 681 (processor) on the board 560, 660; and a memory die 570, 682 on the board.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for Koyano to have a chipset and memory on the board.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.
Regarding claim 16, see claim 15 and Liang illustrates an external shell 530b that is an integral portion of a printed wiring board 560.


Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 6-10, the current prior art does not illustrate “the secondary thermal-interface material is a thermal adhesive.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2008/0157345 to Lu et al. illustrates the claimed invention except at least a containment with a TIM.
US Patent Application Pub. No. 2019/0043777 to Hyung illustrates the claimed invention except at least a containment with a TIM.



Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738